In re Stewart, Major; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court, Div. E, Nos. 270-269, 248-628.
Relator represents that Sections “E” and “I” of the Criminal District Court have faded to act timely on two separate motions to correct an illegal sentence he filed on or about July 25, 2000. If relator’s representation is correct, both sections are ordered to consider and act on the motion filed in their section. Each section is ordered to provide this Court with a copy of its judgment.